DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 9, 2021, has been received.  The amendment of claim 3, is acknowledged.
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a nozzle plate, a silicon substrate, a vibration plate, and a piezoelectric element.
The cited art, U.S. Patent Pub. 2009/0273654 (“Kazama”) in view of U.S. Patent Pub. 2015/0349240 (“Mizukami”), discloses a similar liquid discharge head also having a nozzle plate, a silicon substrate, a vibration plate, and a piezoelectric element.  However, the cited art does not appear to explicitly disclose or suggest the piezoelectric element further having  a difference between a peak position derived from a (100) surface of the piezoelectric layer and a peak position derived from a (220) surface of the silicon substrate in an X-ray diffraction of the piezoelectric layer is less than 25.000 the (100) surface of the piezoelectric layer is a portion of the piezoelectric layer provided on the vibration plate that is not covered by the second electrode, and y < -0.50x + 25.21 in which a ratio Ti/(Zr + Ti) of an atomic concentration of titanium to a sum of the atomic concentration of titanium and an atomic concentration of zirconium in the piezoelectric layer is x and the difference between the peak position derived from the (100) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ERICA S LIN/Primary Examiner, Art Unit 2853